ORDER

PER CURIAM.
Cross-claim defendants each appeal from a judgment in interpleader allocating attorney’s fees between them. The judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm pursuant to Rule 84.16(b).
Respondent’s alternative motions to dismiss or to strike are denied as moot.